Judge Greene
dissenting.
The majority determines that the Rosenthal and Robertson decisions dictate the holding that the trial court correctly found that defendant’s sale of a residence was not “in or affecting commerce.” I disagree.
I read the Rosenthal and Robertson decisions to exempt only individual homeowners selling their own homes from operation of the Unfair and Deceptive Trade Practices Act. This court noted that for defendants in the Rosenthal decision, the “sale of their own home was an isolated transaction.” Wilder v. Squires, 68 N.C. App. 310, 314, 315 S.E.2d 63, 66, disc. rev. denied, 311 N.C. 769, 321 S.E.2d 158 (1984). For defendant to take advantage of the homeowners exception created by Rosenthal and Robertson, he must raise and prove as an affirmative defense his status as a homeowner selling his own home in an isolated transaction. Here, no record evidence supports a finding that defendant was a homeowner selling his own home. On the contrary, defendant’s pleadings indicate that the property in question was not his home. Therefore, I would reverse the trial court’s denial of treble damages, and remand for trebling of the damages. See Marshall v. Miller, 302 N.C. 539, 547, 276 S.E.2d 397, 402 (1981). I would also remand *753for the court’s reconsideration of plaintiff’s plea for attorney fees according to N.C.G.S. § 75-16.1.
Even if this defendant were a homeowner selling his home, no language in N.C.G.S. § 75-1.1 indicates that the legislature intended to insulate from liability homeowners who engage in unfair and deceptive acts, since a house sale always is ‘in commerce’ or ‘affects commerce.’ See Johnson v. Beverly-Hanks & Associates, 97 N.C. App. 335, 350-52, 388 S.E.2d 584, 592-93 (1990) (Greene, J., concurring in part and dissenting in part).